No question of the rights of Jacobs' creditors in the stock of goods sold him under conditional sale contract, to be disposed of at retail in regular course, is here involved. The fact that he so held goods and conducted a business in his own name would carry no authority, express or implied, to buy other goods in the name or on account of these defendants. Neither would the fact that defendants bought or guaranteed special bills of fill-in goods confer a general authority to buy on their credit.
If Jacobs was given a general authority to make out orders in defendants' name, to be thereafter presented to defendants for their O.K., and he thus became defendants' agent to advise wholesalers of this condition, which he failed to do, a question would arise whether defendants would be bound or estopped to deny his apparent authority. This question need not be here decided, because of evidence that plaintiffs' salesman knew or had notice, at the time of the order, that it was subject to such condition.
If defendants received the letters in evidence, this would carry notice that Jacobs had purchased in their name, received the goods, and incorporated them in the stock to which they held the title. They would be called upon to promptly speak and disclaim Jacobs' act. Their silence would be a ratification of the purchase. But there is no ratification without knowledge. This also was an issue for the jury.
Plaintiffs could recover upon a finding that defendants were the real owners of the business, and Jacobs their agent to run it for their benefit, or that Jacobs had general authority to buy for his stock in their name, or that defendants knowingly acquiesced in the purchase of the goods in their name. Under the evidence these were all questions for the jury, and the affirmative charge was properly refused.
In view of the evidence that defendants had guaranteed and paid several special bills, there was no error in excluding evidence that a named creditor was paid one of those bills. So, evidence that defendants had paid the account of Coe Coffee Company was immaterial, unless accompanied with an offer of evidence that it was not one of the guaranteed accounts. The court is not put in error by rejecting evidence apparently immaterial, unless its materiality is pointed out. The offer of plaintiffs to prove that Jacobs had never paid up his indebtedness to defendants was refused without injury.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.